Title: To James Madison from Robert G. Scott, 15 March 1816
From: Scott, Robert G.
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Williamsburg
                            March 15th: 1816
                        
                    
                    At the moment of hearing of Mr. Hays resignation of Attorney for the United States, I was absent from my home engaged in the discharge of official duty; & was unable to write in time to be among the first to apply for that office.
                    Inclosed is a letter this day received from Judge Tucker, in reply to one ⟨a⟩ddressed by me to him, which will ⟨exp⟩lain the reason, why my application for the Office is not supported by that highly valuable & respectable citizen’s recommendation.
                    If the government shall give me the appointment they may be assured of every exertion both mental and physical on my part to discharge the duties of the Office, faithfully diligently & advisedly.
                    My residence is convenient to the court, & at the same place with the Judge of the Admiralty, who had I been fortunate enough to have applied earlier, would have cheerfully given me his recommendation. I trust you will pardon me for thus earnestly addressing; my family are increasing & their support & education is an object of primary importance with me. I am with perfect respect Your Obedient Servant
                    
                        
                            Robert G. Scott
                        
                    
                